Citation Nr: 0423719	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-18-756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated 30 percent disabling 
from September 26, 1991, to April 1, 2001, 50 percent 
disabling from April 2, 2001, to June 3, 2003, and 70 percent 
disabling as of June 4, 2003.

2.  Entitlement to an effective date prior to June 4, 2003, 
for allowance of individual unemployability (TDIU).

3.  Entitlement to service connection for soft-tissue sarcoma 
due to presumed exposure to Agent Orange.

4.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the 
increased rating issue of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

This case was previously before the Board in November 1994, 
July 1996, and most recently, March 1999.  On each occasion, 
the Board remanded to the RO for additional development, 
which the RO completed to the extent possible and returned 
the case to the Board for further appellate review.  The 
veteran's representative submitted additional comments on his 
behalf in January 2004.

The veteran testified at a Travel Board in January 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The issues of entitlement to an increased initial rating for 
PTSD, entitlement to an effective date prior to June 4, 2003, 
for allowance of TDIU, and entitlement to service connection 
for hepatitis C, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during his active service.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, soft-tissue sarcoma.  
Neither is there any record of complaints, findings, or 
treatment for, soft-tissue sarcoma, after the veteran's 
release from active service.

3.  The evidence of record does not show the veteran to have 
soft-tissue sarcoma.


CONCLUSION OF LAW

Soft-tissue sarcoma was not incurred in or aggravated by 
active military service, and neither may it be presumed to 
have incurred in active service.  Soft-tissue sarcoma is not 
clinically established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in September 2002 (letter), the RO informed 
the veteran of the VCAA specifically as concerns claims as 
due to exposure to Agent Orange.  The letter listed the 
conditions deemed to be associated with exposure to Agent 
Orange and those which are not.  As to who would obtain what 
part of the evidence needed to support his claim, the letter 
informed the veteran that he should provide a description of 
his employment before, during, and after, his active service, 
and a medical statement from his physician who may have 
treated him for a condition related to Agent Orange.  The 
letter informed him that the RO would obtain his SMRs, VA 
treatment records from VA treatment facilities identified by 
him, as well as any private treatment records identified by 
him, provided he completed, signed, and returned, the 
provided VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, VA treatment records, and arranged for appropriate 
medical examinations.  All records obtained or generated have 
been associated with the claim file.  As concerns this claim, 
neither the veteran nor his representative asserts that there 
is any additional evidence to develop.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c) (2003).
Historically, the veteran submitted his claim informally, via 
his senator, in October 2002, and formally in November 2002.  
A January 2003 rating decision denied the claim.

Factual background.

The October 1970 Report of Medical Examination for Release 
From Active Duty reflects that, except for notation of scars, 
the veteran was assessed as normal in all areas.  The SMRs 
reflect no entries for complaints, findings, or treatment 
for, soft-tissue sarcoma.

The November 1991 VA Examination Report reflects that the 
veteran reported that he returned home from Vietnam with 
bumps all over his body.  Physical examination revealed 
multiple subcutaneous fatty tumors, approximately 20 in 
number, about the veteran's arms and abdominal wall.  The 
examiner rendered a diagnosis of multiple subcutaneous fatty 
tumors.

An April 1994 VA Consultation requests evaluation of multiple 
fatty tumors scattered about the veteran's body for surgical 
removal.  May 1994 VA treatment records reflect removal of 
lipomas from the veteran's right wrist and abdominal wall.  
No complications were noted.  The May 1994 Pathology Report 
reflects that the pre and post-operative diagnoses were 
lipomas.  The report reflects that pathological analysis of 
samples taken was lipomas.

At the Travel Board, the veteran and his wife testified to 
the bumps on his body, which they referred to as fatty 
sarcomas.



Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

The veteran's personnel records reflect that he was assigned 
to the USS Vega, which operated in the coastal waters of 
Vietnam.  Evidence submitted by the veteran on his claim for 
service connection for PTSD reflects that he also served 
ashore at Ben Keo.  Thus, the evidence is sufficient to show 
that the veteran performed duty in Vietnam and is presumed to 
have been exposed to Agent Orange.  Presumptive exposure, 
however, is not sufficient for service connection.  A veteran 
must have a diagnosed disease or condition which has been 
determined to be related to exposure to Agent Orange.  The 
medical evidence of record does not show the veteran to have 
soft-tissue sarcoma.

The bumps he manifested were diagnosed as benign lipomas.  
Although the veteran and his wife choose to refer to them as 
sarcomas, that does not make them so, for there is no showing 
that they have any medical training, and in repeated cases 
the Courts have held that laypersons are not qualified to 
render medical opinions, and such are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In light of the fact that the veteran's SMRs, 
and VA treatment records, reflect no evidence of the veteran 
having soft-tissue sarcoma, there is no diagnosed condition 
for service connection on a direct basis.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection, both on a presumptive and direct basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


ORDER

Entitlement to service connection for soft-tissue sarcoma, to 
include as due to exposure to Agent Orange, is denied.



REMAND

The veteran filed his claim for entitlement to service 
connection for PTSD in September 1991.  A February 1992 
rating decision denied the claim, and he appealed.  The 
December 1999 rating decision granted service connection with 
a 10 percent evaluation, effective September 26, 1991.  The 
veteran appealed the evaluation of his disability, and the 
appeal period remains open to date.  The rating criteria for 
mental disorders were changed, effective November 7, 1996.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the August 2000 statement of the case 
(SOC) for the issue of the evaluation of the veteran's PTSD, 
included only the current criteria.  It did not include the 
prior criteria which were in effect at the time the veteran 
filed his claim.  Consequently, there is no evidence that the 
RO considered the veteran's case under both criteria and 
applied the one most favorable to him.  Further, the failure 
to include the prior criteria in the SOC may have deprived 
the veteran of the opportunity to argue which version is more 
favorable during his appeal.  See 38 C.F.R. § 19.29 (2003); 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

There always is the issue of potential prejudice when the 
Board adjudicates a matter which has not first been 
adjudicated by the Agency of Original Jurisdiction, in this 
case, the RO.  The Board generally may not adjudicate a 
matter in the first instance unless it finds that doing so 
does not prejudice the veteran, Id., as doing so may also 
prejudice the veteran's right to one review of a decision.  
See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Such 
concerns are eliminated by a full grant of the benefit sought 
by an applicant.

Any claim for a VA benefit is deemed to be for the maximum 
allowable.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, unless 
the Board concludes that the veteran is entitled to a total 
schedular evaluation at the earliest possible effective date, 
there has been no grant of the benefit in question.  In light 
of these circumstances, remand of this issue is in order.  
Further, the Board deems the issue of entitlement to an 
earlier effective date for allowance of TDIU as inextricably 
intertwined with the increased rating issue, and it, too, 
will be remanded.

As concerns the veteran's claim for entitlement to service 
connection for hepatitis C, the veteran admits to extensive 
illicit drug abuse via intravenous injection while in 
Vietnam, as well as after his release from active service.  
He also asserts that he was exposed to body fluids, including 
blood, of corpses, and that he and his fellow sailors had to 
drink and bathe in water which was contaminated by corpses.  
The Board notes that, in 1991, the veteran references drug 
detoxification treatment by VA, but the case file does not 
contain any treatment records to that effect.  Further, the 
case file does not reflect a medical nexus opinion of the 
issue of entitlement to service connection for hepatitis C.

Accordingly, the case is REMANDED for the following:

1.  The RO should determine whether 
there are VA treatment records, to 
include those maintained by McGuire 
Veterans Hospital, related to the 
veteran for drug detoxification for the 
period beginning in 1972 and obtain 
those records and associate them with 
the claim file.

2.  After the above is complete, the RO 
should arrange for a comprehensive 
medical review of the case file by the 
appropriate medical specialist(s) on the 
issue of entitlement to service 
connection for hepatitis.  Request the 
specialist(s) to render an opinion as to 
whether it is as least as likely as not 
(probability of at least 50 percent) 
that the veteran may have contracted 
hepatitis C by drinking and bathing in 
contaminated water, to include water 
contaminated by corpses.  If so, request 
the specialist(s) to render an opinion 
as to whether it is as least as likely 
as not that the veteran would have 
contracted hepatitis C without also 
having contracted other diseases related 
to the consumption of contaminated 
water.

3.  The RO also should request the 
appropriate specialist(s) to render an 
opinion as to whether it is at least as 
likely as not (probability of at least 
50 percent) that the veteran's hepatitis 
C is related to his intravenous drug use 
while serving in Vietnam, or that it is 
as least as likely as not that his 
hepatitis C is related either to his 
post-active service alcohol or 
intravenous drug abuse.  Should the 
medical specialist(s) opine that it is 
as least as likely as not that the 
veteran's hepatitis C is related to his 
post-service intravenous drug abuse, to 
include alcohol, request the 
specialist(s) to render an opinion as to 
whether it is as least as likely as not 
that the veteran's intravenous drug 
abuse constituted efforts at self-
medication of PTSD, or that it is as 
least as likely as not that the 
veteran's intravenous drug use was for 
the purpose of his enjoying or 
experiencing the effects of the drug(s) 
he reports having used.  If the medical 
specialist(s) determine that an 
examination(s) is necessary for an 
opinion(s), the RO should arrange the 
appropriate examination(s).

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained on the issue of entitlement to 
service connection for hepatitis C since 
the last supplemental SSOC in light of 
all the other evidence of record.  As 
concerns the issue of the evaluation of 
the veteran's PTSD for the entire appeal 
period, the RO shall again review all of 
the evidence of record.  In doing so, 
the RO should determine whether the 
prior rating criteria for mental 
disorders or the current criteria are 
more favorable and apply the criteria 
deemed most favorable to the veteran.  
The RO is cautioned that, while the 
prior rating criteria may be applied 
throughout the entire appeal period, the 
current criteria, even if deemed more 
favorable, are applicable only for the 
period which began on November 7, 1996.  
After determining the evaluation of the 
veteran's PTSD, the RO also shall review 
the effective date of the grant of TDIU.  
To the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



